Citation Nr: 0423159	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971 and from June 1976 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which granted 
entitlement to service connection for a low back disability 
and assigned a 10 percent evaluation.  The veteran disagrees 
with the disability rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case and supplemental statement of 
the case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a 20 percent 
rating is to be assigned for the entire period at issue, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, in an August 2002 rating decision, the RO increased 
the evaluation to 20 percent, effective for the entire time 
on appeal.  The United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an evaluation above the current 20 
percent remains in appellate status. 

This case was remanded by the Board in November 2003 for 
further development and is now ready for appellate review.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Neither the pre-amendment nor the amended version of the 
back regulations are more favorable to this veteran's claim 
and both will be considered as applicable.

3.  The veteran's back disability is currently manifested by 
subjective complaints of pain and stiffness; objective 
findings include limited range of motion, but no spasm, 
weakness, or tenderness.  Ankylosis of the thoracolumbar 
spine is not shown.

4.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
two weeks but less than four weeks, or combined orthopedic or 
neurological symptoms warranting a higher evaluation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease, L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

After the veteran filed his claim in June 2001, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The timing 
of these changes in the regulations requires the Board to 
first consider whether the amended regulations are more 
favorable to the veteran than the pre-amendment regulation, 
to include separately applying the pre-amendment and amended 
versions to determine which version is more favorable.  If 
the amended version is more favorable, the Board will apply 
the amended version from the effective date of the amendment 
and the pre-amendment version for any period preceding the 
effective date.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97.

The RO initially rated the veteran's low back disability 
under the pre-amendment DC 5292 (limitation of motion).  The 
Board will also consider DCs 5003, 5010, 5289, 5293, and 5295 
for arthritis, lumbar ankylosis, intervertebral disc 
syndrome, and lumbosacral strain under the pre-amendment 
regulations, in addition to DCs 5237, 5238, 5242, and 5243 
for lumbosacral strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.

Pre-Amendment Regulations

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.  These regulations have 
not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warrants a 50 percent evaluation, and favorable 
ankylosis warrants a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation under DC 5292.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion. 

Under the pre-amendment DC 5293, a noncompensable evaluation 
is warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation is warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation is 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation may 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Analysis Under the Pre-Amendment Regulations

Considering the pre-amendment regulations, the Board finds 
that a higher rating is not warranted.  First, the Board 
notes that the evidence does not support a finding of 
ankylosis of the lumbar spine (defined as stiffening or 
fixation of a joint) under DC 5289.  To this end, the Board 
notes that the most recent VA examination report dated in 
December 2003 reflected range of motion as flexion to 50 
degrees, extension to 17 degrees, and lateral bending to 
either side at 30 degrees.  While limitation of motion is 
shown, there is no indication of a fixation of the spine and 
no basis under DC 5289 for a higher rating.

Next, a higher rating under DC 5292 requires "severe" 
limitation of motion.  In a January 2002 VA examination 
report, range of motion was reported as flexion to 75 degrees 
(90 is anatomically normal), extension to 30 degrees 
(anatomically normal), and lateral flexion and rotation to 30 
degrees (both anatomically normal).  As noted above, the 
December 2003 VA examination report reflected limited 
extension (17/30 degrees) and flexion (50/90 degrees); 
however, lateral bending was normal (30/30 degrees).  While 
limited range of motion is noted, especially in extension, 
the Board finds that the over-all range of motion does not 
rise to the level of "severe" limitation of motion but is 
more consistent with "moderate" limitation of motion, 
warranting a 20 percent rating, but no more.  

Next, a higher evaluation is not warranted under the pre-
amendment versions of DC 5293.  First, there is no evidence 
of severe, recurring intervertebral disc syndrome with 
intermittent relief.  Specifically, a May 2001 outpatient 
treatment record reported "mild" flattening of the anterior 
aspect of the thecal sac and nerve rootlets at L5-S1, based 
on a March 2001 MRI.  The MRI also showed "minimal disc 
posterior protrusion" at L4-L5.  A January 2002 VA examiner, 
relying on the previous diagnostic tests, diagnosed minimal 
disc protrusion posteriorly at L4-L5, broad-based disc 
protrusion posteriorly at L5-S1, and degenerative disc 
disease of L5-S1.  Moreover, the physical findings in the 
January 2002 VA examination reflected no spasm, weakness, or 
tenderness.  The knee and ankle reflexes were 2+ and equal 
bilaterally.  There were no complaints of numbness and 
straight leg raises were negative.  This evidence suggests to 
the Board that the veteran's symptoms were not consistent 
with severe disc disease.

Further, a June 2002 X-ray report noted "mild" degenerative 
disc disease at L5-S1.  A June 2002 MRI reflected a 
protruding disc at L5-S1 with anterior spondylolisthesis but 
without signs of spondylolysis.  "Significant" dural 
impingement at this level was reported.  However, the June 
2002 VA examination report reflected normal muscle strength 
in the lower extremities.  In the most recent VA examination 
report dated in December 2003, the veteran complained of back 
pain and stiffness, worse with cold weather.  He reported 
constant pain in his back, neck, and shoulders. 

Given the general characterization of the involvement of the 
disc spaces as "mild" narrowing (with one exception of 
"significant" dural impingement), X-ray evidence of "mild" 
degenerative disc disease, and the absence of significant 
radicular symptoms (normal reflexes, normal muscle strength, 
no weakness, and no pinprick abnormalities), the Board finds 
that the veteran's signs and symptoms to be consistent with a 
20 percent disability rating for a "moderate" disability, 
but no more.  

Next, a rating in excess of 20 percent is not warranted under 
DC 5295 because there is no evidence of "marked" limitation 
of forward bending, loss of lateral motion, or abnormal 
mobility on forced motion.  The veteran's current disability 
rating anticipates muscle spasm on extreme forward bending, 
and loss of lateral spine motion in a standing position.   
Again, considering the medical evidence associated with the 
claims file described above, there is no evidence of muscular 
involvement.  Therefore, the Board finds that DC 5295 (muscle 
strain) is not for application.  

In conclusion, a rating in excess of 20 percent is not 
warranted at this time under any relevant pre-amendment 
diagnostic code.  As such, the veteran's claim for a higher 
rating must be denied.  

Amended Regulations

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations, now found at 
DC 5235 to DC 5243, the Board is directed to consider a 
General Rating Formula for Diseases and Injuries of the Spine 
as follows: 

General Rating Formula for Diseases and Injuries of the 
Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

Analysis Under the Amended Regulations

As noted above, under the recently amended spinal 
regulations, which were considered by the RO, a higher than 
20 percent rating will be warranted under the following 
situations:

(i)	with unfavorable ankylosis of the entire 
thoracolumbar spine (warranting a 50 percent rating); 
(ii)	with favorable ankylosis of the entire thoracolumbar 
spine (warranting a 40 percent rating);
(iii)	with forward flexion of the thoracolumbar spine to 30 
degrees or less (warranting a 40 percent rating);
(iv)	with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months 
(warranting a 40 percent rating).  

In this case, the Board finds that a higher rating is not 
warranted under the amended regulations.  

First, the Board finds there is no evidence of ankylosis 
(either favorable or unfavorable) of the entire thoracolumbar 
spine.  As noted above, range of motion has been reported as 
flexion from as great as 75 degrees (in a January 2002 VA 
examination) to as limited as 50 degrees (in a December 2003 
VA examination), extension has been reported from 17 to 30 
degrees, and lateral flexion has been consistently reported 
at 30 degrees (anatomically normal).  Because there is no 
indication of ankylosis of the lumbar spine as evidence by 
variable, albeit limited, range of motion, the Board finds 
that there is no basis for a rating in excess of the 
currently-assigned 20 percent under the amended Rating 
Formula.  

Next, the Board notes that a 40 percent rating may also be 
warranted with forward flexion of the thoracolumbar spine to 
30 degrees or less.  In this case, the most limited flexion 
of the thoracolumbar spine was reported at 50 degrees in the 
December 2003 VA examination.  The previous VA examination 
report dated in January 2002, showed flexion to 75 degrees.  
As limitation of motion to the 30 degree or less level has 
not been shown, the Board finds that there is no basis for a 
higher disability rating at this time.

Further, the amended regulations provide for a 40 percent 
rating with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In this case, 
there is no evidence that the veteran has experienced acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest and treatment by a physician at any time 
during the appeal process.  While he has complained of on-
going pain and discomfort, there is no indication that 
bedrest has been ordered.  Therefore, the Board finds that 
there is no basis for a higher rating for intervertebral disc 
syndrome.

In conclusion, as there is no basis for a higher rating under 
the amended spinal regulations, the Board finds that the 
veteran's claim for a higher rating must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his present appeal by correspondence dated in 
June 2001, prior to the initial adjudication of his claim.  
Further, a statement of the case was provided to the veteran 
in August 2003, which outlined the new provisions of 
38 C.F.R. § 3.159.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the June 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the August 2002 statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the June 2001 notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issue on appeal were obtained in January 
2002, June 2002, and December 2003.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a disability rating in excess of 
20 percent for degenerative disc disease, L5-S1, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



